Filed 8/29/13 Conservatorship of Clara P. CA5

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

Conservatorship of the Estate and Person of
CLARA P.

MANUEL JIMENEZ, as Public Conservator,                                                     F065812
etc.,
                                                                                 (Super. Ct. No. P26560)
         Petitioner and Respondent,

                   v.                                                                    OPINION
CLARA P.,

         Objector and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Merced County. Brian L.
McCabe, Judge.
         Rachel Lederman, under appointment by the Court of Appeal, for Objector and
Appellant.
         James N. Fincher, County Counsel, David A. Olsen, Deputy County Counsel, for
Petitioner and Respondent.
                                                        -ooOoo-




*        Before Gomes, Acting P.J., Kane, J. and Detjen, J.
       Appellant, Clara P., challenges an order reappointing respondent Merced County
Public Conservator (Public Conservator) as conservator of her person and estate under
the Lanterman-Petris-Short Act (LPS). (Welf. & Inst. Code, § 5000 et seq.)1 Appellant
contends (1) insufficient evidence supports the finding that she suffers from the sort of
“grave disability” required for an LPS conservatorship (§ 5350); and (2) the trial court
erred in restricting her from possessing firearms, holding a driver’s license, entering into
contracts, entering into transactions over $50, and refusing or consenting to medical
treatment.
       We affirm the order reappointing the Public Conservator and imposing the special
disabilities set forth above.
                                FACTUAL BACKGROUND
Physician Declarations
       Evidence submitted included two form declarations executed by Isabel Manuel,
M.D. and Edward Benton, M.D. In her declaration, Dr. Manuel stated she had
“determined that [appellant] is gravely disabled within the meaning of [section] 5008 (h),
as a result of a mental disorder.” She gave as the reasons for this determination the
following: “[Appellant] is delusional. Paranoid. Believes she still has an apartment.
Has no viable plan for self-care.”
       In his declaration, Dr. Benton stated he had made the same determination and gave
the following reasons: “Due to residual symptoms of schizophrenia she is unable to
formulate a viable plan to provide for her basic needs.”
       In their declarations, each physician, for the same reasons given to support the
opinion that appellant was gravely disabled, also opined that appellant should be
prohibited from possessing a firearm, is not able to give informed consent to both




1      All statutory references are to the Welfare and Institutions Code.


                                              2
psychiatric and non-psychiatric medical treatment, is not competent to enter into a
contract, and should not be permitted to operate a motor vehicle.
Testimony of Dr. Manuel2
       Appellant has been under conservatorship “for several years.” She lived “in her
own residence several years ago,” but for the last two years “she has been in a
placement[.]” Her current placement is a board and care home. She is “not happy” with
her current placement because she is under the delusion “that the board and care is
running a prostitution ring.”
       Appellant “is diagnosed with schizophrenia ....” Dr. Manuel, who is a psychiatrist,
opined that appellant “at this time ... remain[s] gravely disabled.” Dr. Manuel gave as the
basis for this opinion the following: “[Appellant] remains delusional. She has no
adequate plan for self-care.” “She continues” to be under the “fixed delusion” that “she
[has] an apartment that currently is being paid for by her attorneys and is located ...
somewhere on Loughborough.” Appellant “would rather go there at this time.”
       Dr. Manuel was “[h]opeful[]” that “we can step [appellant] down to a room and
board and then eventually get her to her own apartment,” but appellant was “opposed” to
that plan because she is under the delusion that she already has her own apartment.
Appellant’s medications “won’t have any affect” on this delusion.
       Dr. Manuel further opined: Appellant would not be “a danger to herself or others
at this time.” It was “possible” that at some point she could live “on her own” again.
However, at present she would not be able to “function adequately” “on her own.” Dr.
Manuel based this latter opinion, in part, on appellant’s belief that she has an apartment
that her attorneys are paying for.



2      Information in this section is taken from Dr. Manuel’s testimony at the
reappointment hearing. The parties stipulated to her “expertise for the purposes of this
hearing[.]”


                                              3
       Appellant is “currently on a long-acting intramuscular injection” of Haldol
Decanoate (Haldol). She receives these injections once per month. This medication
regimen, which appellant has been on for two years, “stabilized” her and is currently
“keeping her adequately stabilized.” The program of Haldol injections was instituted “in
part, because of her non-compliance with the medications.” She “had to [be] switch[ed]
to Haldol ... to ensure that the medication [was] in her system.”
       When asked why appellant “has been compliant with the Haldol injections,” Dr.
Manuel responded, “Because we bring her to her appointments. We make sure that she
gets to her appointments.”
       There had not been any “problem administering the Haldol to [appellant].” Dr.
Manuel “[had not] heard [of] any resistance on [appellant’s] part to come to her
appointments.” Appellant had not “expressed ... that she will stop [her Haldol regimen] if
she were to go and live on her own somewhere.” Appellant has “been taking
medications” for “maybe a decade or more.”
Appellant’s Testimony
       Appellant testified to the following: She does not have “problems with the
facilities they put [her] in in the beginning, but ... after the beginning is over ... things
start happening.” She “discovered a prostitution ring” at her current placement, “And
now all they are trying to do is ... get rid of me.” “[T]hey use their cell phones to mark
my clothes .... They ... are just trying to chase me out of there for some reason.” The
night prior to the hearing “for no reason at all,” in her room, “they did surgery through
[the] brainwave on my back. So I don’t know what their next move is.”
                                        DISCUSSION
Sufficiency of the Evidence-Gravely Disabled
       Appellant argues that the evidence adduced at trial was insufficient to prove that
she requires a conservatorship. We disagree.




                                                4
       Legal Background – “Gravely Disabled”
       Section 5350 provides for the establishment of a conservatorship of the person and
estate of “any person who is gravely disabled as a result of mental disorder or impairment
by chronic alcoholism.” Section 5361 allows a conservator to petition the superior court
at the end of a one-year LPS conservatorship for the reestablishment of the
conservatorship where two physicians or licensed psychologists agree the conservatee
remains gravely disabled. The conservatee is then entitled to a court or jury trial to
determine whether he or she is gravely disabled. (§ 5350, subd. (d).) To establish or
renew a conservatorship, grave disability must be proven beyond a reasonable doubt.
(Conservatorship of Pollock (1989) 208 Cal.App.3d 1406, 1411.)
       As pertinent to this case, subdivision (h)(1)(A) of section 5008 defines the term
“gravely disabled” to mean “[a] condition in which a person, as a result of a mental
disorder, is unable to provide for his or her basic personal needs for food, clothing, or
shelter.” Thus, “in order to establish that a person is ‘gravely disabled,’ the evidence
adduced must support an objective finding that the person, due to mental disorder, is
incapacitated or rendered unable to carry out the transactions necessary for survival or
otherwise provide for her basic needs of food, clothing, or shelter.” (Conservatorship of
Smith (1986) 187 Cal.App.3d 903, 909.) “Bizarre or eccentric behavior, even if it
interferes with a person’s normal intercourse with society, does not rise to a level
warranting conservatorship except where such behavior renders the individual helpless to
fend for herself or destroys her ability to meet those basic needs for survival. Only then
does the interest of the state override her individual liberty interests.” (Ibid.)
       Legal Background – Standard of Review
        “In reviewing a conservatorship, we apply the substantial evidence standard to
determine whether the record supports a finding of grave disability.” (Conservatorship of
Carol K. (2010) 188 Cal.App.4th 123, 134 (Carol K.).) In applying this standard, we
adhere to the following principles:


                                               5
       “We review the record as a whole in the light most favorable to the trial court
judgment to determine whether it discloses substantial evidence. Substantial evidence ...
is evidence that is reasonable, credible, and of solid value ....” (Carol K., supra, 188
Cal.App.4th at p. 134.) “Substantial evidence includes circumstantial evidence and the
reasonable inferences flowing therefrom.” (Conservatorship of Walker (1989) 206
Cal.App.3d 1572, 1577 (Walker).)
        “The appellate court presumes in support of the judgment the existence of every
fact the trier could reasonably deduce from the evidence.” (People v. Kraft (2000) 23
Cal.4th 978, 1053.) “‘“If the circumstances reasonably justify the trier of fact’s findings,
the opinion of the reviewing court that the circumstances might also reasonably be
reconciled with a contrary finding does not warrant a reversal of the judgment.
[Citation.]”’” (Id. at p. 1054.)
       We resolve neither credibility issues nor evidentiary conflicts. (People v. Zamudio
(2008) 43 Cal.4th 327, 357.) “Reversal on this ground [i.e., insufficiency of the
evidence] is unwarranted unless it appears ‘that upon no hypothesis whatever is there
sufficient substantial evidence to support [the challenged order].’” (People v. Bolin
(1998) 18 Cal.4th 297, 331.) “Even when there is a significant amount of countervailing
evidence, the testimony of a single witness that satisfies the standard is sufficient to
uphold the finding.” (People v. Barnwell (2007) 41 Cal.4th 1038, 1052.)
       Analysis
       Evidence adduced at the reappointment hearing included the following: Appellant
has been diagnosed with schizophrenia. She wants to leave her current placement in a
board and care home because she is under the delusion that the home is running a
prostitution ring. She is opposed to a gradual “step down” plan that would keep her in a
restricted placement for the present but would work toward the goal of allowing her to
live on her own in an apartment at some point in the future. Her plan for providing for




                                              6
her own housing is to move, at this time, to an apartment that her attorneys are paying
for. The existence of this apartment, however, is a delusion.
       From this evidence, the court reasonably could have inferred appellant suffers
from a mental disorder, as a result of which she had rejected reasonable plans for housing
herself in favor of the obviously unfeasible plan, which she wants to put into operation at
this time, of moving into a non-existent apartment. Under the principles of judicial
review summarized above, the evidence and inferences reasonably drawn from it support
the conclusion that appellant, due to a mental disorder, is unable to provide for her basic
shelter needs and is therefore gravely disabled.
       In addition, evidence of the following was adduced at the hearing: Appellant is
currently receiving monthly injections of Haldol. She was prescribed this long-acting
medication in part because she was not complying with the medication regimen in effect
previously. The Haldol injections stabilized her, and it is this medication that is currently
keeping her “adequately stabilized.” When asked why appellant has been able to comply
with the Haldol regimen, Dr. Manuel testified that “we”—presumably her conservator
and/or Merced County mental health personnel—have made sure appellant gets to her
appointments by transporting her there.
       From this evidence the court reasonably could conclude that appellant stopped
taking her medication in the past; compliance with the current regimen of monthly Haldol
injections is keeping her condition stabilized; she has remained in compliance because
her conservator and/or others make sure she gets to her appointments; and without this
help she would not comply with the Haldol regimen.
       These inferences, in turn, support the conclusion that appellant needed Haldol to
remain “stabilized,” i.e., in a condition in which she is able to provide for her basic needs,
and that without supervision she would not receive this critical medication. This
circumstance provides further support for the conclusion that at the time of the hearing,
appellant, because of a mental disorder, was unable to provide for her basic needs and


                                              7
was therefore gravely disabled. (See Conservatorship of Guerrero (1999) 69
Cal.App.4th 442, 447 [“but for the medication, which [the conservatee] would not take
without supervision, [the conservatee] was presently gravely disabled”].)
       Appellant argues there was no “specific evidence” that she “has been
uncooperative with medication or is unwilling to continue taking medication.” We
disagree. As indicated earlier, Dr. Manuel testified that appellant had been “non-
complian[t] with the medications,” and it was for this reason, in part, that the Haldol
regimen was instituted. Appellant also argues, “Nor is there any evidence that appellant
would not cooperate with services to help her obtain independent housing, even if she has
a bizarre belief that she already has an apartment.” This circumstance, at most, creates a
conflict which, under the principles of appellate review summarized above, we resolve in
favor of the judgment. When we consider the record as a whole, as we are required to do,
we conclude substantial evidence supports the court’s finding that appellant was gravely
disabled.
Sufficiency of the Evidence-Special Disabilities
       Appellant challenges the sufficiency of the evidence supporting the trial court’s
imposition of special disabilities on her driving privilege, her right to enter into contracts
and transactions over $50, her right to possess firearms, and her right to consent or refuse
to consent to medical treatment.
       Section 5357 provides that the court may impose certain special disabilities on a
conservatee, including those imposed by the court in the present case. (§ 5357, subds.
(a), (b), (d)-(f).) That appellant is gravely disabled does not by itself satisfy the
evidentiary requirements for the imposition of special disabilities under section 5357.
(Walker, supra, 206 Cal.App.3d 1572 at p. 1578; Conservatorship of George H. (2008)
169 Cal.App.4th 157, 165 (George H.).) “A conservatee does not forfeit any legal right
nor suffer legal disability by reason of the LPS commitment alone.” (Walker, at p. 1578.)




                                               8
Substantial evidence must support the imposition of any disability. (See Conservatorship
of Amanda B. (2009) 173 Cal.App.4th 1380, 1382.)
       Appellant contends the imposition of the disabilities in the instant case was not
supported by substantial evidence. She asserts that no evidence specifically relating to
her ability to enter into contracts or transactions over $50, her ability to drive, or her right
to possess firearms was adduced at the hearing, and “The only evidence related to
appellant’s ability to give consent to medical treatment was that appellant was completely
cooperative with her medication.” This last point is incorrect. As discussed earlier,
although there was evidence that appellant cooperated with her Haldol regimen, there
was also evidence that regimen was instituted because she had failed to take prescribed
medication. And there is no requirement that the imposition of disabilities may be
supported only by evidence specifically relating to those disabilities. Rather, we apply
“the usual rules” of appellate review and “‘presume in favor of the judgment every
finding of fact necessary to support it warranted by the evidence’ [citation].” (George H.,
supra, 169 Cal.App.4th at p. 165.) For the reasons set forth below, we find that
substantial evidence supported the court’s imposition of the disabilities.
       Possession of Firearms
       To support a limitation on a conservatee’s ability to possess a firearm, the court
must find, and the court here found, “that possession of a firearm or any other deadly
weapon by the person would present a danger to the safety of the person or to others.” (§
8103, subd. (e)(1).) There was evidence in the instant case that appellant held the
paranoid delusional belief that persons at the board and care home conducted unwanted
“brainwave” surgery on her, and that she was unhappy with the board and care home
based on the delusional belief that the home was operating a prostitution ring. These
delusional beliefs, and the resulting antipathy they caused appellant to feel toward others,
supports the finding that appellant would present a danger to others and therefore should
be prohibited from possessing firearms.


                                               9
       Holding a Driver’s License
       The evidence of appellant’s paranoid delusions also supports the restriction on her
right to drive. The trial court reasonably could conclude that as a result of these
delusions, appellant would be a danger to herself or others if she were allowed to operate
a motor vehicle upon public roads.
       Entering into Contracts and Transactions Over $50
       Appellant was also under the delusion that her attorneys were paying for an
apartment for her. This unsupported belief that she had resources she did not actually
have indicates appellant did not understand her financial situation, leaving her vulnerable
to financial exploitation by others, and supported the restrictions on appellant’s right to
enter into contracts and transactions over $50.
       Consenting and Refusing Consent to Medical Care
       As demonstrated earlier, the court reasonably could conclude that appellant had
refused to take medication in the past, medication was necessary to keep her stabilized,
and she was currently complying with the Haldol regimen and remaining stabilized only
because others were ensuring that she kept her Haldol injection appointments. This
evidence supports a finding that appellant was not competent to make intelligent
decisions regarding medical treatment.
                                      DISPOSITION
       The order reappointing the conservator and the order imposing special disabilities
are affirmed.




                                             10